        Case 3:16-cv-02010-WWE Document 107 Filed 10/07/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


STEPHEN M. KENNEDY and                         :
ALICIA J. CARSON, on behalf of                 :
themselves and all others similarly situated   :
              Plaintiffs,                      :
                                               :
       v.                                      :     No. 3:16cv2010 (WWE)
                                               :
RYAN D. McCARTHY, Acting Secretary             :
of the Army                                    :
            Defendant.                         :     October 7, 2019


                                 NOTICE OF APPEARANCE

TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF

CONNECTICUT:

       Please enter my appearance as co-counsel for the defendant Ryan D. McCarthy, Acting

Secretary of the Army.

                                                   Respectfully submitted,

                                                   Defendant
                                                   By His Attorneys

                                                   John H. Durham
                                                   United States Attorney



                                                          /s/
                                                   Michelle McConaghy, ct27157
                                                   Assistant United States Attorney
                                                   157 Church Street, 25th Floor
                                                   New Haven, CT 06510
                                                   Telephone: 203-821-3700
                                                   Fax: 203-821-5373
                                                   michelle.mcconaghy@usdoj.gov
        Case 3:16-cv-02010-WWE Document 107 Filed 10/07/19 Page 2 of 2




                                        CERTIFICATION

       I hereby certify that on October 7, 2019, a copy of the foregoing was filed electronically.
Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.



                                                              /s/
                                                       Michelle McConaghy, ct27157
                                                       Assistant United States Attorney
